COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:       Bartolo Cardenas Perez v. The State of Texas

Appellate case number:     01-14-00061-CR

Trial court case number: 1846057

Trial court:               County Criminal Court at Law No. 13 of Harris County

        On March 22, 2106, this case was abated and remanded to the trial court for a hearing
and findings regarding the reporter’s record filed in this Court on November 9, 2015. On April
11, 2016, appellant’s counsel notified the Clerk of this Court that the trial court held a hearing on
April 7, 2016 but additional time was needed “to conclude the matter.” On May 19, 2016, the
trial court clerk filed a supplemental record that includes, among other documents, the trial
court’s April 15, 2016 order denying the State’s “Motion to Have the Honorable Don Smyth
Preside over the Abatement Hearing.” Nothing additional has been filed with this Court.

        Accordingly, we continue the abatement of this appeal and remand to the trial court to
immediately conduct any additional hearing at which a representative of the Harris County
District Attorney’s Office and appellant’s appointed counsel, Sarah V. Wood, shall be present.
Appellant also shall be present for the hearing in person or, if appellant is incarcerated, at the
trial court’s discretion, appellant may participate in the hearing by use of a closed-circuit video
teleconferencing.1 As set out in the March 22, 2016 abatement order, the trial court is directed to:

       1) determine whether any portions of the December 18, 2013 hearing have been
          inaccurately recorded in the reporter’s record filed in this Court and whether the court
          reporter is able to prepare, certify, and file a transcription of those portions in a
          supplemental reporter’s record to be filed in this appeal;
       2) determine whether any portion of the recording of the December 18, 2013 hearing is

1      If appellant is now incarcerated, he may appear by closed video teleconference. Any such
       teleconference must use a closed-circuit video teleconferencing system that provides for a
       simultaneous compressed full motion video and interactive communication of image and
       sound between the trial court, appellant, and any attorneys representing the State or
       appellant. On request, appellant and his counsel shall be able to communicate privately
       without being recorded or heard by the trial court or the attorney representing the State.
           lost, destroyed, or inaudible;

       3) if any portions of the recording are lost, destroyed, or inaudible, determine whether
          those portions are necessary to the appeal’s resolution and whether the parties can
          replace those portions by agreement;

       4) determine whether the exhibits from the December 18, 2013 hearing are lost or
          destroyed.

           a) if any of the exhibits are lost or destroyed, determine whether those exhibits are
              necessary to the appeal’s resolution;
           b) determine whether any lost or destroyed exhibits can be replaced by agreement of
              the parties, and if the exhibits cannot be replaced by agreement, determine
              whether those exhibits can be replaced by copies determined by the trial court to
              accurately duplicate with reasonable certainty the exhibits from the December 13,
              2013 hearing;

       5) make any other findings and recommendations the trial court deems appropriate; and

       6) issue written findings of fact, conclusions of law, and recommendations as to these
          issues, separate and apart from any docket sheet notations.

        If any portion of the trial proceedings has been inaccurately recorded in the reporter’s
record on file with this Court but can be prepared, certified, and filed by the court reporter, the
court reporter shall prepare, certify, and file a supplemental reporter’s record containing the
missing or inaccurate portions of the trial proceedings no later than 30 days from the date of this
order. If any of the exhibits are able to be located or have been lost or destroyed but can be
replaced by agreement of the parties or the trial court, the court reporter shall file a supplemental
exhibit volume to the reporter’s record containing the located or replaced exhibits no later than
30 days from the date of this order.

        The trial court shall have a court reporter, or court recorder, record any hearing. The trial
court clerk is directed to file a supplemental clerk’s record containing the trial court’s findings,
recommendations, and orders with this Court within 30 days of the date of this order. The court
reporter is directed to file the reporter’s record of the hearings within 30 days of the date of this
order.

       The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when records that comply
with our order are filed with the Clerk of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: June 16, 2016